I70»-I3
                             ELECTRONIC RECORD




COA # 14-12-00959-CR                          OFFENSE: Aggravated Robbery

STYLE: Julio C. Canas v The State of Texas           COUNTY: Harris


COA DISPOSITION: Affirmed as Modified                TRIAL COURT: 178th District Court


DATE: 12/5/2013       Publish:No                           TC CASE #: 1286982




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: Julio C. Canas v The StateofTexas     CCA#          \no$-is
         St***?-*                Petition    CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:          DATE:

  jr**v>t&d / An»w cfec/                     JUDGE:

DATE: April IC. 2^/V                         SIGNED:                      PC:

JUDGE:   P&                                  PUBLISH:                     DNP:




                                                                                 MOTION FOR


                                                     FOR REHEARING IN CCA IS:


                                                 JUDGE:


                                                                      ELECTRONIC RECORD